DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-10, 13-15, 20-21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Magarity et al. (US 2017/0332543 A1) in view of Eckstine et al. (US 6067024) and Hrnicek et al. (US 2011/0266365 A1).
As to claims 1, 10 and 15, Magarity discloses an agricultural system, comprising: a towable agricultural implement (Fig. 2-5) configured to be towed by a work vehicle, wherein the towable agricultural implement comprises: a wing tool bar (Fig. 2-5), configured to couple to a tow bar assembly or the work vehicle, wherein the wing tool bar is configured to transition between a deployed configuration and a retracted configuration (Fig. 2-5); a plurality of row units attached to the wing tool bar (Fig. 2-5). Magarity does not explicitly discloses an implement protection system configured to detect an obstruction in a path of wing tool bar, wherein the implement protection system comprises: a proximity sensor coupled to the wing tool bar, wherein, the proximity sensor is configured to output a proximity signal indicative of presence of the obstruction in the path of the wing tool bar; and a controller coupled to the proximity sensor and wherein the controller is configured to receive the proximity  to detect the presence of the obstruction based on the proximity signal, and to output a warning signal in response to detecting the presence of the obstruction. 
However, Hrnicek teaches discloses an implement protection system configured to detect an obstruction in a path of wing tool bar (para. 0034), wherein the implement protection system comprises: a proximity sensor (Fig. 10, cameras 134, 136) coupled to the wing tool bar, wherein, the proximity sensor is configured to output a proximity signal indicative of presence of the obstruction (para. 0034, fence 96) in the path of the wing tool bar; and a controller (para. 0034, master controller 108) coupled to the proximity sensor and wherein the controller is configured to receive the proximity to detect the presence of the obstruction based on the proximity signal (para. 0034), and Eckstine teaches to output a warning signal in response to detecting the presence of the obstruction.  (Col. 2, lines 49-67). Therefore, given the teaching of Hrnicek and Eckstine, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the system of Magarity, by employing the well-known or conventional features of implement protection system, to avoid collision between implement and obstacles.
As to claim 2, the use of a display configured to receive the warning signal and to display a warning is well-known and widely use in vehicle dashboard to warn operator.
As to claim 3, Eckstine further teaches emitter configured to receive the warning signal and to emit a warning noise (Col. 3, lines 5-7).
As to claim 4, Eckstine further teaches the work vehicle configured to couple to the towable agricultural implement, wherein the work vehicle is configured to receive the warning signal (Abstract).
As to claim 10, Eckstine further teaches wherein the work vehicle is autonomous or semi-autonomous and is configured to adjust a position of the towable agricultural implement in response to the warning signal or stop movement of the work vehicle (Abstract).
As to claim 15, Magarity further discloses comprising a position sensor configured to couple to the controller, the position sensor is configured to emit a first signal indicative of the wing tool bar in a deployed configuration and a second signal indicative of the wing tool bar in a retracted configuration (transducers 130-142).
As to claim 13, Magarity further discloses comprising a wing actuator coupled to the wing tool bar, wherein the wing actuator is controllable to transition the wing tool bar between the retracted configuration and the deployed configuration, wherein the position sensor is configured to emit the first signal and the second signal in response to movement of the wing actuator (Col. 4 lines 30-42).
As to claims 9, 14 and 20, Eckstine further teaches the proximity sensor comprises at least one of an ultrasonic sensor, an electromagnetic sensor, an optical sensor, a radar sensor, and a LIDAR sensor (Col. 3, lines 1-4).
As to claims 21, 23 and 26, Hrnicek further teaches the implement protection system comprises a second proximity sensor coupled to the wing tool bar, and the controller is coupled to the second proximity sensor (para. 0034, camera 136).
Allowable Subject Matter
Claims 7, 12, 17, 22, 24-25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661